Case: 13-50238      Document: 00512498141         Page: 1    Date Filed: 01/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-50238                             January 13, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GERARDO RAMOS-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-1036


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Gerardo Ramos-Garcia (Ramos) was convicted of illegal reentry into
the United States and sentenced to serve 37 months in prison.                       He now
challenges his sentence as unreasonable. Under Ramos’s view, his sentence is
greater than necessary to achieve the aims of 18 U.S.C. § 3553(a) because his
criminal history was overstated and because he came here to visit his son and
to find employment.         Additionally, he complains that the illegal reentry


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50238    Document: 00512498141     Page: 2   Date Filed: 01/13/2014


                                 No. 13-50238

Guideline is not empirically based and therefore his sentence is not afforded
the presumption of reasonableness given to within-guidelines sentences.
      Following United States v. Booker, 543 U.S. 220 (2005), we typically
review sentences for reasonableness in light of the sentencing factors set forth
in § 3553(a), and we also consider whether the sentence imposed is an abuse of
discretion. United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir.
2009). Insofar as Ramos argues that the district court erred by not according
enough weight to certain sentencing factors, this argument amounts to no more
than a disagreement with the district court’s weighing of these factors, which
shows no error in connection with the sentence imposed. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To the extent he contends that this
court should reweigh the § 3553(a) factors, we decline to do so. See United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Ramos’s
remaining argument regarding the presumption of reasonableness is
unavailing because it has been rejected by this court. See United States v.
Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009). The judgment of the district court
is AFFIRMED.




                                       2